Citation Nr: 1534515	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-42 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left hip disorder.
 
2. Entitlement to service connection for a right hip disorder.
 
3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.

These claims were remanded in October 2014 by the Board for a medical examination/opinion and further development. A review of the record shows that the RO has complied with all remand instructions to include providing a VA examination in January 2015 and issuing a supplemental statement of the case.


FINDINGS OF FACT

1. The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service and his left hip condition.

2. The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service and his right hip condition.

3. The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service and his low back disorder.


CONCLUSION OF LAW

1. The criteria for service connection for a left hip condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for a right hip condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

3. The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). To this end, the Veteran was provided this required notice and information in a June 2007 letter. He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). This duty also has been satisfied. The Veteran's service treatment records (STRs) have been obtained and associated with his claims file for consideration. There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim. He was provided a VA compensation examination in January 2015. The report in this examination is adequate for adjudication of this claim. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also finds there was the required compliance with the procedural due process requirements of 38 C.F.R. § 3.103(c), as concerning the Travel Board hearing in April 2014. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Indeed, the issues were correctly identified and the presiding VLJ, the undersigned, duly explained the components of a service-connection claim. The Veteran presented testimony explaining why he believes these conditions are related to his service. He therefore demonstrated his actual knowledge of the evidence needed to substantiate his claims. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). Further, he has not alleged any deficiency in the hearing was prejudicial to his claims. Shinseki, supra.

Legal Criteria 

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing: (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral hip condition

The Veteran has claimed he has a right and left hip condition resulting from service. As the Veteran alleges the conditions are a result from the same occurrence, the Board will discuss the conditions together in its analysis. An essential element of a claim for service connection is evidence of a current disability.  Private medical records reflect that the Veteran has been diagnosed with osteoarthritis of the right and left hip. (See February 2009 private medical record). Thus, the first element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs reflect that he complained of left leg/hip pain. (See December 1966 chronological record or medical care).Based on the above, the Board finds that an in-service injury occurred.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds based on the reasons below that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

The Veteran contends that his right and left hip conditions are related to his military service. However, the objective clinical evidence on record does not establish that the in-service injury is causally related to the Veteran's current bilateral hip condition.

As noted above, the Veteran complained of left leg pain in December 1966. However, a December 1966 x-ray reflects the Veteran's with a normal left hip. The STRs is void of any complaints of right hip pain. A March 1967 report of medical examination for separation purposes, signed by the Veteran, reflects that upon separating from military service the Veteran's lower extremities and spine were normal.

The earliest medical evidence within the claims folder of a bilateral hip condition is in 2009, more than four decades after the Veteran separated from service. Further, a January 2009 VA initial visit note, reflects that the Veteran's bilateral hip pain had its onset ten years prior, approximately 30 years after separation. 

In a January 2015 VA medical examination report, the physician opined that the Veteran's current bilateral hip condition is less likely than not caused by, or the result of, the Veteran's military service.  The physician explained that after reviewing the claims file, to include the Veteran's in service complaint of left hip pain and normal left hip x-ray, the Veteran's bilateral hip condition is more likely caused by the Veteran's age, job, and alcohol use. 

The competent credible medical evidence on record does not support a finding that the Veteran's current bilateral hip condition is connected to his active service, or that it manifested to a compensable degree within one year from service. Instead, the objective medical evidence reflects that the Veteran's bilateral hip condition had its onset approximately three decades after his active military service. 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, the clinical evidence reflects that the Veteran's bilateral hip condition manifested long after military service.

The only clinical etiology opinion with regard to the Veteran's bilateral hip condition is against a finding that it is causally related to active service. (See January 2015 VA medical examination report). The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the hips and age-related arthritic conditions for VA purposes. In this case, the Board finds that such etiology findings fall outside the realm of common knowledge of the Veteran. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Board finds that the opinions of the physicians associated with the claims file are more probative than that of the Veteran, as they have more medical education pertaining to this specific disability.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Low back condition

The Veteran has claimed he has a low back condition resulting from service. As explained earlier, an essential element of a claim for service connection is evidence of a current disability.  The January 2015 VA medical examination reflects the Veteran with multi-level degenerative disease and facet hypertrophy L5-S1. Thus, the first element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs reflect that the he complained of back pain during service. (See March 1966 chronological record or medical care).Based on the above, the Board finds that an in-service injury occurred.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds based on the reasons below that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.

The Veteran contends that his low back condition is related to his military service, specifically from carrying heavy equipment during service. However, the objective clinical evidence on record does not establish that the in-service injury is causally related to the Veteran's current low back condition.

As noted above, the Veteran complained of back pain in March 1966 which continued into April 1966. (See March 1966 and April 1966 chronological record of medical care). While the back pain experienced in March 1966 has been attributed to an infection, the Veteran contends that the pain continued even after the infection was treated. In September 1966, the Veteran complained of pain at tail bone for which had its onset three months prior. The Veteran was advised to perform Williams' exercises to help resolve the pain. The STRs are void of any complaints or treatments of the back after September 1966. In fact, the March 1967 report of medical examination for separation purposes, signed by the Veteran, reflects that upon separating from military service the Veteran's spine was report as normal.

The earliest medical evidence within the claims folder of a low back condition after service is in 2007; approximately four decades after the Veteran separated from service. The Veteran was diagnosed with age acquired degenerative disk disease. (See October 2007 VA medical examination).

In a January 2015 VA medical examination report, the physician opined that the Veteran's current low back condition is less likely than not caused by, or the result of, the Veteran's military service.  The physician explained that after reviewing the claims file, to include the Veteran's in service complaints and treatment of back pain, the Veteran's low back condition is more likely caused by the Veteran's age, job, and alcohol use. 

Additionally, the Veteran was provided a VA medical examination in October 2007. The October 2007 examiner opined that the Veteran's current spine condition is age related. The examiner explained that the March 1966 back complaints were symptoms of a urinary tract infection for which he was eventually treated for. The examiner further explained that the Veteran's x-rays demonstrated the typical age-acquired degenerative disk disease for a person the Veteran's age.

The competent credible medical evidence on record does not support a finding that the Veteran's current low back condition is connected to his active service, or that it manifested to a compensable degree within one year from service. 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, the clinical evidence reflects that the Veteran's low back condition is age-related rather than related to his military service.

The only clinical etiology opinion with regard to the Veteran's back disability is   against a finding that Veteran's low back condition is causally related to active service. (See January 2015 VA medical examination report). The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine and age-related spinal conditions for VA purposes. In this case, the Board finds that such etiology findings fall outside the realm of common knowledge of the Veteran. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Board finds that the opinions of the physicians associated with the claims file are more probative than that of the Veteran, as they have more medical education pertaining to this specific disability.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


